Lesinski, C. J.
Defendant was originally charged with assault with intent to commit rape. MCLA *159§750.85 (Stat Ann 1962 Rev §28.280). He later pled guilty to the crime of attempted rape and was subsequently sentenced to a term of four to five years. MCLA § 750.92 (Stat Ann 1962 Rev §28-.287).
In his brief on appeal, defendant admits that his plea was truthful, that it was freely and voluntarily made, and that the trial judge properly accepted such plea. His sole claim of error is that the sentence imposed by the trial court was too harsh.
The sentence imposed by the trial court was within the statutory limits and will not be disturbed by this Court on appeal. People v. Bryant (1970), 23 Mich App 627; People v. Rawlins (1969), 19 Mich App 514; and People v. Hunt (1969), 16 Mich App 664.
Affirmed.
All concurred.